Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/7/2022 has been entered.
Summary of Claims
Claims 1 – 23 are currently pending and have been examined. 
Response to Arguments
Applicant's arguments filed 2/7/2022 with respect to rejections under 35 USC 101 have been fully considered but they are not persuasive. 
Applicant argues that the verbiage “certain” qualifies certain methods of organizing human activity and that the grouping is limited to activity that falls within the enumerated sub-groupings, including, commercial interactions and managing personal behavior and relationships or interactions between people. Examiner disagrees with Applicant’s position that “the technology of the present claims does not fall into any of these sub-groupings.”
Applicant specifically argues that “receiving a locator notification that the fleet has entered a geographical boundary, transmitting a communication, and providing an indication to the consumer user is not a method of organizing human activity.
Examiner disagrees. In effect the above limitations amount to one party ( a consumer who has ordered an item for delivery), being apprised of the location of another party, (a member of a fleet who is engaging in the act of completing the delivery), which is a method of organizing human activity. This subject matter relates to commerce because it is directly sets forth the commercial processes of tracking and organizing the delivery of goods from merchants to consumers, a method of managing human behavior. It directly describes the business relation between merchant, courier, and consumer, as well as the offer, acceptance, and transportation of the goods. 
Examiner disagrees with Applicant’s assertion that receiving a notification when the fleet user enters a boundary associated with the merchant location, transmitting an electronic communication to the fleet user when the pickup threshold is exceeded, and providing to the consumer user a second estimated arrival time integrates the abstract idea into a practical application. As recited a person may send a message stating that the driver is approaching the merchant, and similarly send messages indicating the pickup threshold is exceeded, and that the estimated time of arrival has changed. While the claim recites that the computer system is receiving the locator notification, the claim does not recite that the fleet user device or fleet vehicle is sending the locator notification. 
Applicant argues that claim 1 is eligible like the claim in Example 21 because the claim recites limitations that when viewed individually are abstract, but when viewed as an ordered combination, solves an “internet centric problem”. First, not every solution to an internet centric problem is patent-eligible. A claim “fails to satisfy ’101 [when] it describes a goal but does not disclose any new technology, or “inventive concept,” for achieving that goal.” (DDR Holdings, LLC v. Hotels.com, L.P., Docket No. 13-1505 ). 
“[I]n some instances, patent-ineligible abstract ideas are plainly identifiable and divisible from the generic computer limitations recited by the remainder of the claim.” DDR Holdings, LLC v. Hotels.com, L.P., Docket No. 13-1505  discussing Ultramercial, Inc. v. Hulu, LLC, 2014 WL 5904902, at 1 (Fed. Cir. Nov. 14, 2014). That is the case here.
 The “claims in substance [are] directed to nothing more than the performance of an abstract business practice on the Internet or using a conventional computer.” The claims recite a business practice here that is not unique to the internet, but is common to the commercial process of transporting goods and fulfilling delivery orders. 
 Here, the claims merely recite the performance of [a] business practice known from the pre-Internet world along with the requirement to perform it on the Internet. the claims take a well-known and widely-applied business practice …in widespread use … ‘and apply it using a generic computer and the Internet. (DDR Holdings, LLC v. Hotels.com, L.P., Docket No. 13-1505 ).  The solution is not rooted in any new technology, but in an entrepreneurial solution addressing the problem of tracking delivery orders and arrival times. 
In reading claim 1, but for recitation of a tracking computer system, and the user devices, the claim can be read to include one person receiving a notification for an order made by a consumer in one location for a product at a merchant location, the person in receipt of the order then generating an offer to transport the item and providing the offer to a group of drivers or bicyclists depending on whether the path from the merchant to the consumer, then the person receiving an acceptance of the offer from a driver, the person asking the driver where he or she is located once the offer is accepted, and the first person using a mental process of comparing the locations on a map or otherwise determining the estimated time of arrival for the driver to reach the merchant, the first person then receiving a phone call when the driver reaches the merchant’s parking lot, and determining the time duration that the driver/delivery person is in the merchant’s location from physical observation, when the time duration has exceeded a threshold, sending a message or other communication that the threshold is exceeded, generating a second estimated arrival value of the driver to the consumer’s location and communicating with the consumer that the driver has exceeded a threshold time with the merchant along with the estimated time of arrival to the consumer’s location. 
In essence, what is described above is a method of managing human behavior within a context that sets forth the well-known commercial practice of delivering consumer goods, determining delivery driver locations, estimating delivery times, providing updates to customers including improved and updated arrival estimates for deliveries, using a generic computer (the tracking system and user devices such as cell phones). It does not describe an internet centric problem, but a commercial one. Assuming arguendo that it did describe an internet centric problem, the solution is entrepreneurial, rather than technical. 
Applicant argues that claim 1 is eligible like the claim in Example 37. Applicant argues that Claim 1 recites an “improved user interface”; however, claim 1 recites a computer-implemented method and does not recite a user interface at any point in the claim. 
Applicant’s arguments with respect to rejection of claims 1- 18 under 35 USC 103  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites "wherein the first locator notification is received in response a real-time determination...".  Examiner suggests inserting the word "to" between the words "response" and "a"..  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea  without significantly more. Claim 1, which is substantially similar to and therefore representative of claims 8 and 15, recites:
 receiving an order notification for an item associated with a consumer located at a consumer location, wherein the item is located at a merchant location, wherein a merchant is located at the merchant location; 
generating a first offer to physically transport the item from the merchant location to the consumer location; 
providing the first electronic offer [to] a first set of fleet user devices based at least on a type of path corresponding with transportation of the item; the type of path comprising a traversal for a motor vehicle or a non-motor vehicle; 
receiving an acceptance of the first offer from a fleet user in the first set of fleet user devices 
 determining a first moveable location  of the fleet user wherein the first moveable location corresponds with a time that the acceptance of the first offer is received
upon comparing the moveable location with the merchant location determining a first estimated arrival value of the fleet user to the merchant location 
receiving, a first locator notification when the fleet user device enters a first geographical boundary associated with the merchant location
Determining a time duration that the fleet user is within the first geographical boundary 
when the time duration is determined to have exceeded a pickup threshold, 
transmitting to the fleet user an electronic communication indicating that the pickup threshold is exceeded
generating a second estimated arrival value of the fleet user to the consumer location, and 
providing to the consumer user an indication of the electronic communication and the second estimated arrival value to the consumer user. 
	Pursuant to MPEP 2106.04(a)(2)(II)(B), the above enumerated limitations of claim 1 recites certain methods of organizing human activity, an abstract idea enumerated in the MPEP as it sets forth and describes elements of contract formation (generating and providing an offer and receiving an acceptance), receiving order notifications, providing delivery status updates such as communications about a delivery driver’s time at a merchant location exceeding a threshold, and estimated times of arrival, item tracking, communications between consumers, delivery drivers, and merchants, and reassigning delivery drivers which are established commercial processes and business relations interactions and behaviors. 
This judicial exception is not integrated into a practical application because the claim recites the additional elements, namely, a tracking computer system, consumer user device, merchant user device, 
 The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above, the tracking computer system, consumer user device, merchant user device, and fleet user device are recited at a high level of generality and the claims invoke the tracking computer system and fleet user device merely as tools to perform the abstract idea process. As such, when evaluated individually and in combination, these additional elements fail to amount to an inventive concept and do not amount to significantly more than the abstract idea. Therefore, this claim is directed to an abstract idea and is ineligible. 
Claim 7 recites an abstract idea for the same reasons provided in regard to claim 1 above. The processor, and non-transitory computer readable medium including mere instructions to implement the abstract idea on a computer of claim 8 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 7 is therefore directed to an abstract idea and is ineligible.
Claim 13 recites an abstract idea for the same reasons provided in regard to claim 1 above. The one or more processors, and non-transitory computer readable storage medium including mere instructions to implement the abstract idea on a computer of claim 15 fail to integrate the abstract idea into a practical application. Pursuant to MPEP 2106.05(f) mere instructions to implement the abstract idea on a computer do not impose any meaningful limitations on the claims. For the same reasons, the processor and non-transitory computer readable medium do not provide an inventive concept that would amount to significantly more than the abstract idea. Claim 13 is therefore directed to an abstract idea and is ineligible.  
  The dependent claims were analyzed using the full two part analysis. As these claims further narrow the abstract idea and contain no further additional elements (beyond what is already recited in claim 1), they cannot integrate the abstract idea into a practical application or amount to significantly more than the abstract idea. Therefore, they are all directed to an abstract idea and are consequently, ineligible. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 6 – 7, 10, 11, 12, 13, 16,  18, 21,  and 22 are rejected under 35 U.S.C. 103 as being unpatentable over  US Patent Pub. 2019/0130260 (Han) in view of US 2016/0063435 A1 (Shah) in view of US 20190180238 A1 (Ono) in view of US Patent Publication 2014/0025524 A1 (Sims) further in view of US Patent Publication 2020/0342399 to (Koppinger).
Claim 1
Han teaches:
Receiving, by a tracking computer system, an order notification for an item associated with a consumer user device located at a consumer location, (See Han Fig 4A. teaching that system receives placement of an order from a customer device; See also paragraph 39 stating customer may order food from a restaurant by using a mobile device application that places the order through the delivery service) wherein the item is located at a merchant location,  (Han Para 39- When the customer orders the food through the delivery service, the order is prepared at a provider site.  (Para 45- Order may be received at the server system.); 
Determining a first movable location of the fleet user device, wherein the first moveable location corresponds with a time that the acceptance of the first electronic offer is received. (See Fig. 4C. teaching that the system receives location of the courier upon receiving confirmation of order assignment; See also Para 71 teaching that system receives confirmation of order assignment which may be acceptance of the order assignment input by the courier on the courier device followed by the location of the courier.) 
Upon comparing the first movable location with the merchant location, determining by the tracking computer system, a first estimated arrival value of the fleet user device the merchant location (See Para 106- Teaching that ETAs determined based upon distance and travel time parameters of the courier to the merchant corresponding to an order and ETAs are then used to make courier assignment decisions.)
Han further teaches generating by the tracking computer system, a second estimated arrival value of the fleet user device to the consumer location. Han [0116] [0117] "Once input into the various computational layers of the neural network, the first ETA prediction is automatically adjusted to form a second updated ETA prediction at operation 771."; and providing the second estimated arrival value to the consumer user device. (See Han,  [0105] For example, at step 603, a predicted ETA for order delivery 232 may be provided to the customer device 620.Han, Fig. 6 which teaches that estimated arrival updates are sent to the customer device.)
Han does not teach; however, Shah teaches:
generating, by the tracking computer system, a first electronic offer to physically transport the item from the merchant location to the consumer location 
providing the first electronic offer to a first set of fleet user devices. (Shah, [0111] courier module locates which of the courier devices may be suitable for facilitating the order. Once the courier devices are determined that are suitable to deliver the live order, the courier devices are sent a job notification. [0112] carrier module transmits a courier request to the courier device.
receiving, by the tracking computer system, an acceptance of the offer from a fleet user device in the first set of fleet user devices. Shah [0112] courier associated with the selected courier device then indicates whether they will accept or deny the courier request by transmitting a courier response using their courier device. Courier response is received by the courier module which determines if the courier corresponding to the selected courier device has accepted the courier request. 
See also, [0011] which explains that locating the courier to fulfill the order comprises broadcasting a courier request to a plurality of courier devices corresponding to couriers. See, Fig. 2B showing item is transported from merchant location to consumer location and Fig. 3B illustrating the process of sending an offer to couriers and receiving a response. 
Shah further teaches providing by the tracking computer system to the consumer user device the second estimated arrival values. Shah [0122] module may also transmit a status update to the buyer device and the merchant device as the courier is travelling. Status update may include distance, route, estimated delivery time, and a current courier location indicator of the courier device. Status update may be transmitted constantly to provide real-time traceability of the order. [0228] The location of the courier device may be tracked as tasks are completed so that status updates may be provided to the user and any other parties that are part of the order. 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of generating an offer to transport items from a merchant location to a consumer location of Shah to the teaching of Han as Shah  enables couriers to accept or deny request after a review of information such as total distance and delivery time. [0011]. Shah, improves upon Han by providing a system for facilitating the order, payment and delivery of goods or services that provides a buyer or seller with more control or security over the process. [0004]. 
The combination of Han and Shah does not teach; however, Ono teaches providing an offer based at least on a type of path corresponding with transportation of the item. [0020] discloses the determination of a type of path corresponding with transportation of an item: whether path is over sea or land;[0034] discloses selecting a transporter from among a land, air, or water transporter;[0035] discloses selecting the transporter based on which transporter can reach the destination after considering the type of path between the origin and destination locations. 
One of ordinary skill in the art would have known that combining the teaching of Ono with the teaching of Han as modified by Shah would have led to an improved system and predictable results because the prior art shows the ability to combine the technique of providing an offer based on a type of path corresponding with transportation of the item of Ono into similar system. Furthermore, the technique of Ono has a unique feature of selecting an optimal transport method according to various conditions. 
The combination of Han, Shah, and Ono does not teach; however,  Sims teaches: type of path comprising traversal for a motor vehicle or a non-motor vehicle. [0020] Delivery agent  may include a delivery car or truck driver, a bicycle rider or messenger, a delivery person on foot, a drone delivery system, or other similar persons or devices that transport goods and/or services of merchant to customer.
Sims further teaches determining by a tracking computer system a time duration [0075] (throughout delivery process delivery agent may be tracked. Management system  may then analyze the time difference between the first and second timestamps to determine the amount of time or duration) .
It would have been obvious to one of ordinary skill in the art to combine the teaching and technique of Sims to the system and method of Han in view of Shah, further in view of Ono, as Sims improves upon the system by providing enhanced delivery tracking. (Sims, Abstract).
Han, teaches that time durations between delivery events are used to provide predictive estimated arrival updates. [0117] Han does not teach; however, Koppinger teaches: 
receiving a locator notification when the moveable location of the fleet user device enters a geographical boundary associated with a merchant location (of Han); (See Fig. 3. See also para 40. See Para 73 - Driver breaches pickup geofence which means that the driver is approaching the pickup location. Driver app sends a notification to the management server that the geofence has been reached. )
Determining a time duration that the moveable location of the user device is within the first geographical boundary;(See Fig13B which shows Detention screen of user interface with In Time and Current Status. See para 89 - Teaching that GPS locations with timestamps are taken at driver arrival and exit from the pickup location and may be used to show that the driver took only two hours to load the truck and depart. See also para 98 - BOL Data shows in and out times. See para 99- Since BOL management service keeps accurate track of the timing of events related to events such as arrival time and departure time it is possible to accurately calculate the detention time. See Para 192 )
when the time duration is determined by the tracking computer system to have exceeded a pickup threshold:  transmitting by the tracking computer system to the fleet user device, an electronic communication indicating that the pickup threshold is exceed See Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms which will be presented on the user interface or received via a message…); [0194] FIG. 14A. This type of interface may be presented to the different entities associated with the shipment. See. Fig 2A showing electronic communication sent to driver and Fig. 11B showing user interface displaying "late"
Koppinger further teaches providing  Koppinger para 192 -193 Shipper may configure alarms that are triggered when detention times go beyond a predetermined threshold. When alarms are triggered shipper app and web app will generate the alarms, which will be presented on the user interface or received via a message…); [0194] FIG. 14A. This type of interface may be presented to the different entities associated with the shipment. 
Examiner interprets that a fleet user and consumer user are entities associated with the shipment and consequently may receive transmission of the electronic communication indicating pickup threshold exceeded. 
One of ordinary skill in the art would have recognized that applying the known technique of sending and receiving a locator notification when a user enters or exits a geographical boundary and triggering an alarm when a detention time within a geographical boundary exceeds a predetermined threshold of Koppinger to the system for dynamic estimated time of arrival updates from the combination of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of determining when a courier or driver remains within a geographic boundary beyond a threshold time into similar systems.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective date of filing that applying techniques of Koppinger would have improved the system taught by Han because by detecting when a driver enters a geographical boundary allows the system " to determine when the driver arrives ahead of the scheduled  pickup time which may increase detention time" and determining a time spent within the boundary, one "may analyze the data to determine reasons for the detention". See Koppinger paragraph 100. Furthermore," all the parties can check the shipment status and find out when the shipment was picked up, the current position of the truck, estimated time of arrival etc." See Koppinger, paragraph 102.   
Claim 4
The combination of Han, Shah, Ono, Sims, and Koppinger teaches all of the limitations of claim 1. 
Han also teaches the computer-implemented method of claim 1, further comprising:  wherein the second arrival value includes an updated arrival time of the item at a second geographical boundary. (para 98 an updated predicted estimated time of arrival is generated; See also Fig. 5 teaching generation of updated ETAs based on receiving updated events; See also  Fig 6 teaching that system generates and transmits updated ETAs for courier arrival at merchant and order delivery to customer)
Claim 6 - The combination of Han, Shah, Ono, Sims, and Koppinger teaches all of the limitations of claim 1. 
Koppinger teaches the computer implemented method of claim 1, further comprising: determining, by the tracking computer system, the second geographical boundary of the plurality of geographical boundaries,  (See, para 40 Similarly the geofence around the consignee may be detected when the truck approaches the destination. See Fig. 6 showing geofence entered and gps info notification when driver breaches drop-off geofence; Para 107 driver breaches that drop off geofence. Once the app detects reaching the drop off geofence a notification is sent to the management server with that status update and the current gps location.)
Han teaches wherein the consumer user device is enabled to initiate a transmission of a second locator notification (of Koppinger) to at least the tracking computer system when the fleet user device enters a second geographical boundary (of Han). (See Fig. 4A. See also para 67 teaching receiving event updates from a customer device and para 68 teaching that confirmation of delivery may be received from the customer device).
The sole difference between the references and the claimed subject matter is that it does not disclose that the consumer user device initiates transmission of the locator notification; however Han teaches that a consumer user device is capable of transmitting a locator notification and both references show that the transmission functions are performed by standard computer devices. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a client user device for a delivery server or merchant user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 7 - See relevant rejection of claim 1. See, Han paragraph 31 teaching a processor. 
Claim 10 - See relevant rejection of claim 4.
Claim 11 - See relevant rejection of claim 1.
Claim 12 - See relevant rejection of claim 6.
Claim 13 -- See relevant rejection of claim 1. See para 122 teaching non-transitory computer-readable storage medium.
Claim 16 - See relevant rejection of claim 4.
Claim 18 - See relevant rejection of claim 6.
Claim 21 - The combination of Han, Shah, Ono, Sims, and Koppinger teaches all of the limitations of claim 1. 

Koppinger teaches: wherein the first locator notification is received in response [to] a real-time determination that the fleet user device is within a threshold distance of the merchant location [0073]

See rationale to combine provided with respect to claim 1. 
Han teaches: and wherein the real-time determination is based on a comparison of the merchant location and a current location of the fleet user device that is identified by a positioning system of the fleet user device. [0106]
See rationale to combine provided with respect to claim 1. 

Claim 22 

The combination of Han, Shah, Ono, Sims, and Koppinger teaches all of the limitations of claim 1. 

Koppinger teaches: wherein the time duration is determined by the tracking computer system in response to receiving the first locator notification, and [0073], [0105]; [0122]

See motivation to combine provided with respect to claim 1. 

Shah teaches wherein the time duration is incremented continuously until the fleet user device is identified as existing the first geographical boundary. [0122] EDT, current location indicator, transmitted constantly for real-time traceability. 

 See rationale to combine with respect to claim 1. 

Claims 2, 8, 14, and 19 are rejected under 35 U.S.C. 103 as obvious in view of Han, Shah, Ono, Sims, and Koppinger, further in view of US 2018/0012151 (Wang), in view of US 20140025524  (Sims 2014) further in view of 2014/0278635 A1 (Fulton).  
Claim 2
The combination of Han, Shah, Ono, Sims, and Koppinger teaches all of the limitations of claim 1. Wang  teaches:
When the second estimated arrival value exceeds an estimated arrival threshold initiating a revocation of acceptance process of the first electronic offer; (paragraph 127 - system detects based on ETA that first driver cannot arrive on time, customer may request reassignment of driver or cancel driver.
One of ordinary skill in the art would have recognized that applying the known technique of revoking an electronic offer to transport an item when an ETA indicates that a driver will be delayed of Wang to the system of Han would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such techniques of revoking an electronic offer to transport an item and reassigning the offer to transport to another driver when an ETA exceeds an acceptable time. See, paragraph 42 of Wang defining the transportation services to which the invention is designed to improve to include delivery services of goods, including those delivery services which are prescheduled or requested on-demand. 
Wang improves the system of Han by streamlining the process of reassigning a
transportation service job to a new driver when an unforeseen change or miscalculation of time when drivers are dispatched to service requests for which their schedules are incompatible and when customers or drivers cancel with little notice. (See paragraph 5 of Wang). 
Wang does not teach; however, that the system initiates the revocation of acceptance.
 Sims 2014; however teaches the system initiating a revocation of acceptance process of the offer: [0099] For example, if it is observed based on received location information of a delivery agent that the delivery agent is moving slow than thought towards a merchant and/or customer, … , a mobile application may allow a delivery agent to enter information about a condition of a delivery operation (e.g., stuck in traffic, five minute delay, need gas, accident occurred, pulled over, and so on). Such condition information may be used a condition that a delivery agent was in an accident may cause a replacement order to be placed and a second delivery agent to be sent. As yet another example, a condition that a delivery agent has been pulled over may cause another delivery agent to be tasked with finishing a delivery by going to the location of the first delivery agent and acquiring the goods and completing a delivery.
	One of ordinary skill in the art would have recognized that combining the known technique of the system initiating a revocation of acceptance of Sims 2014 to the system and method taught by Han in view of Shah in view of Ono, further in view of Sims, in view of Koppinger, would have led to predictable results and an improved system. A delivery and/or referral service that utilizes such functionality may be able to use few delivery agents to provide a same or greater amount of deliveries than a service that uses more delivery agents. Such delivery service may then be offered for a lower cost to merchants and/or customers in some embodiments. [0100]. 
Wang and Sims 2014 does not teach; however Fulton teaches: upon initiating revocation of acceptance process of the first electronic offer, automatically transmitting an indication of the revocation of acceptance to the fleet user device. [0072] In one or more embodiments of a system or method of delivery utilizing one or more stand-by drivers, the administrator computer is configured to transmit a delivery cancellation to the delivery driver. 
One of ordinary skill in the art would have found it obvious to combine the teaching of Fulton of automatically transmitting an indication of revocation of acceptance to the fleet user device to the system taught by Han and Shah as Fulton provides solutions to cost prohibitive nature of delivery and management and dispatch of delivery drivers. [0022]. 
Claim 8 - See relevant rejection of claim 2.
Claim 14 -- See relevant rejection of claim 2. 
Claim 19 The combination of Han, Shah, Ono, Sims, and Koppinger, further in view of Wang, Sims 2014 and Fulton teach the limitations of claim 2. Shah further teaches:
Transmitting by the tracking computer system to the fleet user device, a request to cease traveling to the consumer location. Shah [0120]  electronic message may be sent to courier device with instructions to return to previous waypoint. See rationale to combine Shah with Han of claim 1. 
Claims 3, 9, and 15 are rejected under 35 U.S.C. 103 as obvious in view of Han, Shah, Ono, Sims, Koppinger, Wang, Sims 2014, and Fulton, further in view of US 2018/0068269 (Pillai). 
The combination of Han, Shah, Ono, Sims, Koppinger, Wang, Sims 2014, and Fulton teaches all of the limitations of claim 2. 
Wang further teaches: The computer implemented method of claim 2, further comprising receiving a response to the indication of the revocation of acceptance from the fleet user device; and (Para 145-Once the driver is sent such cancellation notification, the system may be configured to require that the driver confirm receipt of the cancellation.) 
generating, by the tracking computer system, a second electronic offer to physically transport the item from the merchant location to the consumer location. (Para 146 -If a customer's service request is cancelled last minute by a driver, then the service request is immediately re-dispatched. Para 142 discusses if a service request is cancelled by driver and new process for replacing canceling driver. Computing system simple re-dispatches the service request to a new driver.) 
Pillai teaches providing the second electronic offer to a second set of fleet user devices. [0046], [0057], [0059] opening the order to additional carriers." Once Opened 404, new tenders are submitted with dynamically calculated spot rate price offers" 
It would have been obvious to one of ordinary skill in the art before the effective date of filing to combine the teaching of Pillai to the teaching of Han as Pillai automates rates (corresponding to offers) when required to ensure delivery of goods.
Claim 9 -- See relevant rejection of claim 3.
Claim 15 - See relevant rejection of claim 3. 

Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  the combination of Han, Shah, Ono, Sims and Koppinger and further in view of US Pub No. 20140279123 (Harkey).
Claim 5 - The combination of Han, Shah, Ono, Sims and Koppinger teaches all of the limitations of claim 1. 
Han teaches that a merchant device initiates a transmission of a notification to a server system (See Fig. 4B. See also para 47 stating such confirmation (of an order ready event) may be transmitted by the merchant device to the server. This event (courier pick up event) may also be triggered by a merchant confirmation that the courier has received the order, See also paragraph 44)
The combination does not teach, but Harkey teaches:
wherein a merchant user device at the merchant location transmits the first locator notification (of Koppinger) to at least the tracking computer system or the consumer user device when the fleet user device enters the first geographical boundary (of Han) (See para 60 – merchant system may receive users current position from a second device and compare to parameters of geo-fence. See para 53, Determining that the user has crossed a threshold of the geo-fence further comprises sending one or more entities an alert and or notification message indicating that the user has crossed a threshold of geo-fence. The alert and or notification message may be include but not be limited to text messages multimedia messages or the like. See also Fig 1 and Fig 2 and Fig 3.)
The sole difference between the references and the claimed subject matter is that it does not disclose that the merchant user device initiates transmission of the locator notification upon entry to the merchant geo fence; however Harkey teaches that a merchant user device is capable of transmitting a locator notification, Han teaches that merchant devices send status updates to a server, and the references show that the transmission functions are performed by standard computer devices. Furthermore all of the claimed elements are taught by the prior art. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is the substitution of a merchant user device for a delivery server or client user device.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious. 
Claim 17- See relevant rejection of claim 5.
Claim 20 is rejected under 35 U.S.C. 103 as being obvious over Han, Shah, Ono, Sims and Koppinger further in view of Sims 2014, in view of  US 2020/0250613 (Nanavati). 
Han, Shah, Ono, Sims, and Koppinger teaches the limitations of claim 1. It does not teach; however, Sims 2014 teaches when the second estimated arrival value exceeds an estimated arrival threshold, automatically transmitting a notification to the fleet user device, ([0099] For example, if it is observed based on received location information of a delivery agent that the delivery agent is moving slow than thought towards a merchant and/or customer, … , a mobile application may allow a delivery agent to enter information about a condition of a delivery operation (e.g., stuck in traffic, five minute delay, need gas, accident occurred, pulled over, and so on)). See rationale to combine provided with respect to claim 2. 
Sims 2014 does not teach; however, Nanavati teaches the notification requesting at least one of: a status from a fleet user or an identification of an issue by the fleet user. [0050] System can notify delivery driver and request delivery status updates.) It would have been obvious to one of ordinary skill in the art to combine the teaching of Nanavati to the system and method of Han in view of Shah as Nanavati discloses improved methods of facilitating deliveries of groceries and tipping of delivery drivers. [0002].
Claim 23 is rejected under 35 USC 103 as being obvious over the combination of Han, Shah, Ono, Sims, Koppinger, further in view of US 20190206008 A1 (Dutta). 
Claim 23 – 
Dutta teaches: Wherein the pickup threshold is determined by the tracking computer system based on a maximum amount of time that the fleet user device should travel along a path between a current location of the fleet user device and the merchant location. [0028] As previously mentioned, the estimated time-to-arrival for a driver is the time required by the driver to travel from the driver's current location upon assignment of the ride request to the pick-up location associated with the ride request.
It would have been obvious to one of ordinary skill in the art to combine the teaching of Dutta to the system and method of Han in view of Shah because “the system dynamically accounts for …associated delays when assigning a ride request to a driver.” [0006].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 20180286003 A1 (Zhang) [0040] automatically cancelling request when wait time is greater than predicted time. 
US 2019/0164126 A1 (Chopra) discloses selection of a delivery agent based on non-motorized or motorized vehicle type capable of reaching destination. [0041] System  also includes one or more couriers. Such couriers may be on foot, or traveling by vehicle, such as a car, scooter, bicycle, etc. In various embodiments of system, one or more couriers may be directed to one or more merchants to receive an order placed by customers and deliver the orders to the customers located at corresponding destinations which may be residential or commercial addresses. In some embodiments, the destinations may correspond to a particular geo-location determined by GPS or other coordinate system. [0138] [0138] Couriers within the sorted group may then be paired with the created orders in that group. In some embodiments, the possible data pairings are filtered to eliminate infeasible pairings from a set of feasible pairings. The infeasible pairings may be determined using various factors as constraints, such as transportation mode, vehicle type, vehicle size, order size, and type of food, ordered items, and other information associated with the data values.  For example, an order that includes an extra-large pizza as an order item would not be a feasible pairing with a courier using a bicycle as transportation.
US 9470538 B2 (Jackson) discloses a latency analysis system [that] determines a latency period, such as a wait time, at a user destination. To determine the latency period, the latency analysis system receives location history from multiple user devices. With the location histories, the latency analysis system identifies points-of-interest that users have visited and determines the amount of time the user devices were at a point-of-interest. For example, the latency analysis system determines when a user device entered and exited a point-of-interest. Based on the elapsed time between entry and exit, the latency analysis system determines how long the user device was inside the point-of-interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARITA YUSUF whose telephone number is (571)272-1389.  The examiner can normally be reached on Mon- Fri 7am -3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/L.L.Y./            Examiner, Art Unit 3628                                                                                                                                                                                            
 	/EMMETT K. WALSH/Primary Examiner, Art Unit 3628